DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/31/2022.
Claims 1-11, 13-21 are pending.
	Claim 12 is cancelled.

Response to Arguments
Applicant’s arguments with respect to the rejections previously made and the amended claims filed on 1/31/2022 have been fully considered. In view of the claim amendments, the rejections are being updated accordingly.

35 USC 101 Rejections
Applicant’s arguments directed to the rejections made on claims 1-20 because the claimed invention is directed to an abstract idea without significantly more have been fully considered. 
In response to the arguments, it is submitted that regarding the Revised Step 2A of the 2019 Patent Subject Matter Eligibility Guidance:
I. Prong One: Claims 1-11 and 13-21 recite a processing having a series of steps, including performing an evaluation of a first type of usage of each data element of the given set of data elements, determining a set of data element candidates based on the evaluation of a first type of usage, performing an evaluation of a second type of usage of each data element of the set 
The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas according to Prong One in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance since the steps of such as evaluations, determination, sorting, using of data element--even perform a data processing--are directed to a series of thought processes (i.e. mental processes).  
2.  Prong Two: This judicial exception is not integrated into a practical application because the additional elements in claims 1-11 and 13-21--which include the elements or a combination of elements in the claims (e.g. first and second type of usage, data elements, first and second influence values, governance rule, influence level)-- are directed to a types of information being manipulated. The types of information be being manipulated does not impose a meaningful limit on the judicial exception, such that the claims are more than a drafting effort design to monopolize exception, because the claimed steps could be performed in a same manner to achieve the same outcome with other types of information other than the ones being used in the claims.  
Plus, the amended step of determining a number of times the respective data element is assigned to a governance rule is not being used to generate any practical outcome, hence it remains as a mental process without being interpreted into a practical application. 

It may be intended by Applicant to using the sorted data elements to create a database or a component of the communication system that could possibly be practical. However, neither database or component creation is being recited in the claims, and the data processing as claimed is not limited to database or component creation or other intended practical applications indicated by the Applicant since the terms “may be” do not necessary mean that would be the outcome of performing data processing, and data processing may be directed to another mental process that is being performed on processing the data elements. 
Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance because the claimed elements or thee combination do not impose any meaningful limits on practicing the abstract idea. 
Regarding Revised Step 2B of the 2019 Patent Subject Matter Eligibility Guidance:
In view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, it is determined that the computing elements (such as computer readable storage medium, processor, communication system, applications) in the claims amount to no more than usage of a generic computing system having a generic computing components-- such as processor,  computer readable storage medium, and applications-- which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the 
Thus, for at least the reasoning above, the pending claims are not patent eligible. 

35 USC 112 Rejections
Applicant’s arguments have been fully considered.
In response to the arguments, it is submitted that the amendments filed raise new issue; see rejection below for detail. 

35 USC 102 Rejections
Applicant’s arguments--which are primary directed cited reference Stefik fails to teach amended limitation of “wherein at least one of the evaluation … determining a number of times the respective data element assigned to a governance rule that determines allowable types of processing of an assigned data element” as set in amended claims 1 & 18-19-- have been fully considered
In response to the arguments, it is submitted in view of the amendment filed, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, and the cited limitation is being properly addressed; see rejections below for detail. 

Furthermore, it is submitted that all limitations in claims--including those not specifically addressed in the Applicant’s remarks--are properly addressed. The reason is set forth in the rejections; see below for detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claims 1-11 and 13-21 recite a processing having a series of steps including performing an evaluation of a first type of usage of each data element of the given set of data elements, determining a set of data element candidates based on the evaluation of a first type of usage, performing an evaluation of a second type of usage of each data element of the set of data element candidates, determining a number of times the respective data element is assigned to a governance rule, sorting the data elements of the set of data element candidates based on the  evaluation of a second type of usage of each data element, providing and using the sorted data elements to perform data processing as claimed. 
The claimed process is similar to a method of mental processes, particularly concepts performed in the human minds (including an observation, evaluation, judgement, opinion), which is one of the groupings of abstract ideas according to Prong One in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance since the steps of such as evaluations, determination, sorting, using of data element--even perform a data processing--are directed to a series of thought processes (i.e. mental processes).  
Also, this judicial exception is not integrated into a practical application because the additional elements in claims 1-11 and 13-21--which include the elements or a combination of 
Plus, the amended step of determining a number of times the respective data element is assigned to a governance rule is not being used to generate any practical outcome, hence it remains as a mental process without being interpreted into a practical application. 
The amended step of utilizing the provided sorted data elements for performing data processing also fail to generate practical outcome because neither the sorted data elements utilization, nor the data processing performance or their combination would generate any practical outcome. 
It may be intended by Applicant to using the sorted data elements to create a database or a component of the communication system that could possibly be practical. However, neither database or component creation is being recited in the claims, and the data processing as claimed is not limited to database or component creation or other intended practical applications indicated by the Applicant since the terms “may be” do not necessary mean that would be the outcome of performing data processing, and data processing may be directed to another mental process that is being performed on processing the data elements. 
Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the 
Hence, the claims do not include additional elements or the combination of the elements are sufficient to amount to significantly more than the judicial exception and fail to integrate the judicial exception into practical application according to Prong Two in Step 2A of the 2019 Patent Subject Matter Eligibility Guidance because the claimed elements or thee combination do not impose any meaningful limits on practicing the abstract idea. 
Further, in view of Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, it is determined that the computing elements (such as computer readable storage medium, processor, communication system, applications) in the claims amount to no more than usage of a generic computing system having a generic computing components-- such as processor,  computer readable storage medium, and applications-- which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computing system or an improvement to a technical field since network computing is well known.
Thus, for at least the reasoning above, the pending claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitations "the governance rules" and “the given set of data elements”.  There is insufficient antecedent basis for these limitations in the claim rendering the claim being indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik et al (Pub No. US 2009/0100043, hereinafter Stefik) in view of Panuganty (Pub No. US 2017/0097940),
Stefik is cited in the previous office action. 

With respect to claim 1, Stefik discloses a computer implemented method for sorting data elements of a given set of data elements (Abstract), the method comprising: 
performing an evaluation of a first type of usage of each data element of the given set of data elements to determine a first influence value of the respective data element with respect to a first type of communication in a communication system([0047], [0051-0052], [0059]: perform an evaluation of a first type of usage of each data element of the corpus representing the given set, such as and not limited evaluating usage of experts/editors have with respect to the data elements that result in a 1st influence value determination, such as and not limited to determine influence value of a data topic indicating data element categorization since an influence value is merely a value which is a type of data. The evaluation is performed at least with respect to a 1st type of communication between the expert/editor users and the data elements via different components in the communication system as shown in Fig 1); 
determining a set of data element candidates for the sorting based on the first influence values, the set of data element candidates being a proper subset of the given set of data elements ([0025], [0035], [0047], [0052-0053]. [0056]: determine a set of data elements candidates based on determined influence value topic, e.g. data elements of a particular topic, which is subset of the given set of data elements represented by the corpus);  
performing an evaluation of a second type of usage of each data element of the set of data element candidates to determine a second influence value of the respective data element with respect to a second type of communication in the communication system ([0046], [0048], [0051], [0056],[0060], [0082]: perform an evaluation of a second type of usage of each data element in the set of candidates, e.g. evaluation usage of users in the community who vent and rank with vetting/voting of each data element, which determine a 2nd influence value such as influence on popularity on each data element candidate of the particular topic); 
sorting the data elements of the set of data element candidates based on the second influence values ([0050-0052, [0054-0057]: sorting the data element, e.g. ranking or popularity of the data elements candidates based on voting/vetting of users); 
providing the sorted data elements of the set of data element candidates ([0054-0057], [0069], [0078-0079], [0081-0082]: provide the sorted data, e.g. provide to a learned system, GUI of another user, or reporting/displaying); and
utilizing the provided sorted data elements of the set of data element candidates to preform data processing ([0052-0054], [0057], [0069-0072], [0075-0079], [0081-0082]: using the provided sorted data element, to perform data processing, such as using in query processing, reporting, displaying data in sorted order).
Stefik does not explicitly disclose wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times 
However, Panuganty discloses wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times the respective data element isPage 2 of 18Appl. No. 16/876,573 Reply to Office Action of November 8, 2021 assigned to a governance rule that determines allowable types of processing of an assigned data element ([0011], [0073-0074], [0112]: determine a number of times the data element is being assigned to a governance rule represented by the governance policy that determines allowable types of processing in view of who can access of the data element. A number of times can be any number, and the governance policy includes different parameters such as user and location that correspond to number of times).
Since both Stefik and Panuganty are from the same field of endeavor as both are directed to evaluating and sorting data elements, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Panuganty to incorporate assigning data element in accordance to governance policy of Panuganty into Stefik for data element evaluation as claimed.  The motivation to combine is to secure data access while provide relevant information efficiently (Stefik, [0008]; Panuganty, [0011]).

With respect to claim 2, the combined teachings of Stefik and Panuganty further disclose  wherein: the communication system comprises a set of machine learning modules; and the first or the second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to at least one machine learning module of the set of the machine learning modules (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0054-0058]; Panuganty, [0037-0040], [0043], [0103], Fig 1-2: the system includes training modules that learns. The first and/or 2nd type of usage includes application to the machine learning via training for sorting, e.g. ranking/popularity determination). 

With respect to claim 3, the combined teachings of Stefik and Panuganty further disclose  wherein: the communication system comprises data representation elements; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an inclusion of information given by the respective data element in the data representation elements  (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Also data representation elements are merely element which are types of data; Stefik, [0036-0039],  [0054-0058], Fig 1-5; Panuganty, [0037-0040], [0043], Fig 1-2: the system includes data representation elements, e.g. topic or community. The 1st and/or 2nd type of usage includes data/information in the representation element, e.g. data element of a particular topic).

With respect to claim 4, the combined teachings of Stefik and Panuganty further disclose  wherein: the communication system comprises a software development architecture; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to the software development architecture (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0036-0039],  [0054-0058], Fig 1-5; Panuganty, [0037-0044], Fig 1-5: the system includes software development architecture, e.g. software instructions, used to the application of the 1st or 2nd usage of data element for sorting/ranking). 

With respect to claim 5, the combined teachings of Stefik and Panuganty further disclose  wherein: the communication system comprises a search engine; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to the search engine (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0036-0039],  [0054-0058], [0069], [0076]], Fig 1-5; Panuganty, [0037-0044], Fig 1-5: the system includes search engine connected to the application of the 1st or 2nd usage of data element for result sorting/ranking as well as training).  

With respect to claim 6, the combined teachings of Stefik and Panuganty further disclose  wherein: the communication system comprises a connection architecture; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to the connection architecture (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0036-0039],  [0054-0058], [0069], [0076]], Fig 1-5; Panuganty, [0037-0044], Fig 1-5: the system includes a connection network connecting the application of the 1st or 2nd usage of data element for sorting/ranking).  

With respect to claim 7, the combined teachings of Stefik and Panuganty further disclose   wherein: the communication system comprises a ranking system; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to the ranking system (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0036-0039],  [0054-0058], [0069], [0076]], Fig 1-5; Panuganty, [0037-0044], [0106], Fig 1-5: the system includes a ranking system connecting the application of the 1st or 2nd usage of data element for sorting/ranking)..
With respect to claim 8, the combined teachings of Stefik and Panuganty further disclose    wherein: the communication system comprises a set of applications; and the first or second type of usage of each data element of the given set of data elements and the set of data element candidates, respectively, comprises an application of the respective data element to the set of applications (it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik, [0036-0039],  [0054-0058], [0069], [0076]], Fig 1-5; Panuganty, [0037-0044], [0106], Fig 1-5: the system includes computing applications connecting the application of the 1st or 2nd usage of data element for sorting/ranking).  

(it appears that the limitations are directed non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps, not the system components; Stefik,  [00031], [0036-0039],  [0054-0058], [0069], [0076]], Fig 1-8; Panuganty, [0037-0044], Fig 1-5: the system includes nomenclature, which are merely terms as claimed, e.g. topic terms for describing the data element, and the data eleme4nt is assigned to a selected topic/term of the nomenclature).  

With respect to claim 10, the combined teachings of Stefik and Panuganty further disclose  wherein: the evaluation of the first and/or second usage of each data element of the given set of data elements and the set of data element candidates, respectively, is performed by comparing the selected term to which the respective data element is assigned with a further term (Stefik,  [0029-0030], [0052], [0062]; Panuganty, [0037-0044], Fig 1-5: compare term of a topic with a further term, e.g. a refined topic or subtopic representing the further term); and a further data element is assigned to the further term and marked as important with respect to the communication system (Stefik,  [0046], [0049],[0058], [0062]; Panuganty, [0037-0044], Fig 1-5: assign a further data element, e.g. new or an article to an appropriate subtopic, or assign further using another attribute, and marked as important with respect to proper categorization since important is merely a type of data).

With respect to claim 11, the combined teachings of Stefik and Panuganty further disclose  wherein: the evaluation of the first and/or second usage of each data element of the given set of data elements and the set of data element candidates, respectively, is performed by comparing the selected term to which the respective data element is assigned with a further term, the further term being given by a user of the communication system  (Stefik, [0029-0030], [0052], [0062]; Panuganty, [0037-0044], Fig 1-5:: compare term of a topic with a further term, e.g. a refined topic or subtopic representing the further term, and the further term, e.g. subtopic is given by an user such as editor or expert via ontology for the data element).
With respect to claim 13, the combined teachings of Stefik and Panuganty further disclose wherein: the governance rules comprise a protection rule relating to a protection of the data element of the given set of data elements which is assigned to the protection rule (see Stefik, [0031-0032], [0040-0046]; Panuganty, [0011], [0073-0074], [0112]: governance rules includes protection that protect data element for secure access as set forth by the governance policy).

With respect to claim 14, the combined teachings of Stefik and Panuganty further disclose wherein the first influence value of the respective data element indicates an influence level of the respective data element with respect to the first type of communication in the communication system (it appears that the first influence value is merely value, which is merely a data, and what the value indicates is directed to  non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps; Stefik, [0047], [0051-0052], [0059]; Panuganty, [0037-0045], Fig 1-2: the 1st influence value, e.g. topic name, that indicates the influence level, e.g. influence on data element categorization level, in the system for each data element, since the influence level is merely a type of data).

With respect to claim 15, the combined teachings of Stefik and Panuganty further disclose wherein: the second influence value of the respective data element indicates an influence level of the respective data element with respect to the second type of communication in the communication system (it appears that the 2nd influence value is merely value, which is merely a data, and what the value indicates is directed to  non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps; Stefik, [0046], [0048], [0051], [0056],[0060], [0082]; Panuganty, [0037-0045], Fig 1-2: the 2nd influence value, indicates an influence level, e.g. influence on popularity, in the system).

With respect to claim 16, the combined teachings of Stefik and Panuganty further disclose determining an overall usage score for each data element of the set of data element candidates dependent on multiple different types of usages of the respective data element, wherein: the multiple different types of usages comprise at least the first and the second type of usage, the overall usage score indicates an overall influence level of the respective data element with respect to the communication system (it appears that the overall score is merely value, which is merely a data, and what the value indicates is directed to  non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps; Stefik, [0051-0052], [0056], [0069]; Panuganty, [0037-0045], Fig 1-2: determine an overall score, e.g. popularity  or ranking score depending on different types of usages, including usage of expert and non-expert users, that indicates the overall influence level in the system), (Stefik, [0051-0052], [0056], [0069]; Panuganty, [0037-0045], [0091], Fig 1-5: sorting with respect to popularity or ranking based on the overall score).

With respect to claim 17, the combined teachings of Stefik and Panuganty further disclose displaying metadata of the data elements of the set of data element candidates for selecting a portion of the sorted data elements of the set of data element candidates for data processing, wherein the metadata comprises information related to a generation of the overall usage score of the respective data element(Stefik, [0059-0060], [0083-0084]; Panuganty, [0044-0045], [0085], Fig 1-5: display metadata, e.g. voting, for selecting for request processing, and the voting is related to the overall score for augmented community) .  
	With respect to claim 18, Stefik discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Abstract, Fig 3)comprising: 
performing an evaluation of a first type of usage of each data element of the given set of data elements to determine a first influence value of the respective data element with respect to a first type of communication in a communication system([0047], [0051-0052], [0059]: perform an evaluation of a first type of usage of each data element of the corpus representing the given set, such as and not limited evaluating usage of experts/editors have with respect to the data elements that result in a 1st influence value determination, such as and not limited to determine influence value of a data topic indicating data element categorization since an influence value is merely a value which is a type of data. The evaluation is performed at least with respect to a 1st type of communication between the expert/editor users and the data elements via different components in the communication system as shown in Fig 1); 
determining a set of data element candidates for the sorting based on the first influence values, the set of data element candidates being a proper subset of the given set of data elements ([0025], [0035], [0047], [0052-0053]. [0056]: determine a set of data elements candidates based on determined influence value topic, e.g. data elements of a particular topic, which is subset of the given set of data elements represented by the corpus);  
performing an evaluation of a second type of usage of each data element of the set of data element candidates to determine a second influence value of the respective data element with respect to a second type of communication in the communication system ([0046], [0048], [0051], [0056],[0060], [0082]: perform an evaluation of a second type of usage of each data element in the set of candidates, e.g. evaluation usage of users in the community who vent and rank with vetting/voting of each data element, which determine a 2nd influence value such as influence on popularity on each data element candidate of the particular topic); 
sorting the data elements of the set of data element candidates based on the second influence values ([0050-0052, [0054-0057]: sorting the data element, e.g. ranking or popularity of the data elements candidates based on voting/vetting of users); 
providing the sorted data elements of the set of data element candidates ([0054-0057], [0069], [0078-0079], [0081-0082]: provide the sorted data, e.g. provide to a learned system, GUI of another user, or reporting/displaying); and
utilizing the provided sorted data elements of the set of data element candidates to preform data processing ([0052-0054], [0057], [0069-0072], [0075-0079], [0081-0082]: using the provided sorted data element, to perform data processing, such as using in query processing, reporting, displaying data in sorted order).
Stefik does not explicitly disclose wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times the respective data element isPage 2 of 18Appl. No. 16/876,573 Reply to Office Action of November 8, 2021 assigned to a governance rule that determines allowable types of processing of an assigned data element.
However, Panuganty discloses wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times the respective data element isPage 2 of 18Appl. No. 16/876,573 Reply to Office Action of November 8, 2021 assigned to a governance rule that determines allowable types of processing of an assigned data element ([0011], [0073-0074], [0112]: determine a number of times the data element is being assigned to a governance rule represented by the governance policy that determines allowable types of processing in view of who can access of the data element. A number of times can be any number, and the governance policy includes different parameters such as user and location that correspond to number of times).
Since both Stefik and Panuganty are from the same field of endeavor as both are directed to evaluating and sorting data elements, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Panuganty to incorporate assigning data element in accordance to governance policy of Panuganty into Stefik for data element evaluation as claimed.  The motivation to combine is to secure data access while provide relevant information efficiently (Stefik, [0008]; Panuganty, [0011]).
(Abstract, Fig 3) configured to: 
perform an evaluation of a first type of usage of each data element of the given set of data elements to determine a first influence value of the respective data element with respect to a first type of communication in a communication system([0047], [0051-0052], [0059]: perform an evaluation of a first type of usage of each data element of the corpus representing the given set, such as and not limited evaluating usage of experts/editors have with respect to the data elements that result in a 1st influence value determination, such as and not limited to determine influence value of a data topic indicating data element categorization since an influence value is merely a value which is a type of data. The evaluation is performed at least with respect to a 1st type of communication between the expert/editor users and the data elements via different components in the communication system as shown in Fig 1); 
determine a set of data element candidates for the sorting based on the first influence values, the set of data element candidates being a proper subset of the given set of data elements ([0025], [0035], [0047], [0052-0053]. [0056]: determine a set of data elements candidates based on determined influence value topic, e.g. data elements of a particular topic, which is subset of the given set of data elements represented by the corpus);  
perform an evaluation of a second type of usage of each data element of the set of data element candidates to determine a second influence value of the respective data element with respect to a second type of communication in the communication system ([0046], [0048], [0051], [0056],[0060], [0082]: perform an evaluation of a second type of usage of each data element in the set of candidates, e.g. evaluation usage of users in the community who vent and rank with vetting/voting of each data element, which determine a 2nd influence value such as influence on popularity on each data element candidate of the particular topic); 
sort the data elements of the set of data element candidates based on the second influence values ([0050-0052, [0054-0057]: sorting the data element, e.g. ranking or popularity of the data elements candidates based on voting/vetting of users); 
provide the sorted data elements of the set of data element candidates ([0054-0057], [0069], [0078-0079], [0081-0082]: provide the sorted data, e.g. provide to a learned system, GUI of another user, or reporting/displaying); and
utilize the provided sorted data elements of the set of data element candidates to preform data processing ([0052-0054], [0057], [0069-0072], [0075-0079], [0081-0082]: using the provided sorted data element, to perform data processing, such as using in query processing, reporting, displaying data in sorted order).
Stefik does not explicitly disclose wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times the respective data element isPage 2 of 18Appl. No. 16/876,573 Reply to Office Action of November 8, 2021 assigned to a governance rule that determines allowable types of processing of an assigned data element.
However, Panuganty discloses wherein at least one of the evaluation of the first type of usage and the evaluation of the second type of usage includes determining a number of times the respective data element isPage 2 of 18Appl. No. 16/876,573 Reply to Office Action of November 8, 2021 assigned to a governance rule that determines allowable types of processing of an assigned data element ([0011], [0073-0074], [0112]: determine a number of times the data element is being assigned to a governance rule represented by the governance policy that determines allowable types of processing in view of who can access of the data element. A number of times can be any number, and the governance policy includes different parameters such as user and location that correspond to number of times).
Since both Stefik and Panuganty are from the same field of endeavor as both are directed to evaluating and sorting data elements, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Stefik and Panuganty to incorporate assigning data element in accordance to governance policy of Panuganty into Stefik for data element evaluation as claimed.  The motivation to combine is to secure data access while provide relevant information efficiently (Stefik, [0008]; Panuganty, [0011]).

With respect to claim 20, the combined teachings of Stefik and Panuganty further disclose wherein: the processor is further configured to determine an overall usage score for each data element of the set of data element candidates dependent on multiple different types of usages of the respective data element, the multiple different types of usages comprise at least the first and the second type of usage, the overall usage score indicates an overall influence level of the respective data element with respect to the communication system, (it appears that the overall score is merely value, which is merely a data, and what the value indicates is directed to  non-functional descriptive material for not being functionally impacting the claimed method which involves functional steps; Stefik, [0051-0052], [0056], [0069]; Panuganty, [0037-0045], Fig 1-2: determine an overall score, e.g. popularity  or ranking score depending on different types of usages, including usage of expert and non-expert users, that indicates the overall influence level in the system), and sorting the data elements is performed based on the overall usage score for each data element of the set of data element candidates (Stefik, [0051-0052], [0056], [0069]; Panuganty, [0037-0045], [0091], Fig 1-5: sorting with respect to popularity or ranking based on the overall score).

With respect to claim 21, the combined teachings of Stefik and Panuganty further disclose applying a protection algorithm to the data element candidates assigned to the governance rule prior to utilizing the provided sorted data elements to perform data processing (Panuganty, [0011],[0073-0074], [0112]: apply a protection algorithm to the data elements assigned prior to using the provided sorted data to perform data processing of displaying only allowed data elements to user). 

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168